Citation Nr: 0329167	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-09 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Public Advocate for Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1951 
to October 1953. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the veteran's claim 
seeking entitlement to service connection for PTSD.

The veteran was scheduled for a personal hearing on August 6, 
2002.  On August 5, 2002, the veteran waived his appearance 
at the scheduled hearing.   


REMAND

The veteran is a Korean conflict veteran who was awarded a 
Combat Infantryman Badge (CIB).  His private physician 
diagnosed him with PTSD in July 2001.  The veteran has not 
been asked about his combat stressors.  A proper medical 
examination is needed.

Under 38 U.S.C.A. § 5103A (d) (West 2002), VA must provide a 
claimant with a medical examination in disability 
compensation cases in which there is competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of a disability, and the record indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval or air service, but the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.

In this case, the veteran's private physician, Dr. D. T. M., 
concluded in July 2001 that the veteran suffered from 
anxiety, depression and PTSD.  The physician noted that the 
veteran had received a CIB, and also found that the veteran's 
mental faculties were affected by his combat experiences.  
The veteran received a VA examination in September 2001.  
However, the record has not been sufficiently developed to 
determine the specific stressors the veteran is claiming.

The veteran must be asked about his combat stressors.  Upon 
receipt of the veteran's response, the RO should arrange for 
a VA examiner to examine the veteran and comment on whether 
any current psychiatric disorders are related to service.  

Accordingly, the case is REMANDED for the actions listed 
below:  
 
1.  The RO should send a stressor letter 
to the veteran and explain to the veteran 
the significance of this letter.  The 
veteran should be specifically asked to 
explain the the aspect of his service that 
warranted the award of CIB.

2.  After the veteran's response is 
received, the veteran should be scheduled 
for a VA examination for his psychiatric 
condition.  The claims folder, to include 
all evidence added to the record in 
accordance with the paragraphs above, and 
a copy of this REMAND should be made 
available to the examiner in conjunction 
with the examination.  The veteran should 
be examined to determine the nature and 
etiology of all psychiatric disorders that 
might be present.  

The examination report should include 
responses to the following medical items:
 
a.  Does the veteran have PTSD?
 
b.  If yes, specify the stressors on 
which the diagnosis is based.

All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the appellant's 
medical history.

3.  The RO must ensure that all notice and 
duty-to-assist provisions of VCAA are 
properly applied in the development of the 
case.

4.  The RO should re-adjudicate the 
appellant's claim of entitlement to 
service connection for PTSD.  In the event 
that the claim is not resolved to the 
satisfaction of the appellant, he should 
be furnished a Supplemental Statement of 
the Case regarding entitlement to service 
connection for PTSD which includes a 
summary of the additional evidence 
submitted, any additional applicable laws 
and regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




